DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  It is respectfully requested that applicant point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.


Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Independent claim 1 contains subject matter (i.e., the gasket being removable) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-26 of copending Application No. 15/804,759. Although the claims at issue are not identical, they are not patentably the claimed structure of the present application may be holy derived from the claimed subject matter of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Lin (US 8,215,511) further in view of Lepore (US 3,147,876).

a container 1 comprising: 
a first inner wall 3 having a first end with a sidewall and an opening 1b extending into an internal reservoir for receiving liquid; 
a second outer wall 2 forming an outer shell of the container, the second outer wall having a second end configured to support the container on a surface; 
a sealed vacuum cavity S forming an insulated double wall structure between the first inner wall and the second outer wall; 
a closure 4 adapted to seal the opening of the container 1, the closure comprising: 
an upper portion 4A; 
a lower portion 4b coupled to the upper portion 4A, and forming a sealed cavity therebetween, the lower portion comprising: a sidewall adapted to be received into the sidewall of the first inner wall of the container to seal the opening 1b; wherein the closure further comprises a gasket 8.
Shibuki fails to disclose the upper portion 4A of the closure 4 discussed above having an integrally molded handle; and the gasket 8 discussed above having a radially-extending vent structure configured to compress in a radial direction to seal the opening to liquid and allow gas to escape from the sealed vacuum cavity.
However, Lin teaches an upper portion of a lid 34 with an upper portion having an  integrally-molded handle 40 (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the lid of Shibuki, a handle, for the predictable 
Further, Lepore teaches a seal member 16 having a radially-extending vent structure or groove 18 capable of compressing in a radial direction to seal the opening of a container to liquid and allow gas to escape from the sealed vacuum cavity (fig. 2-3; col. 1, lines 30-35 and col. 2, lines 14-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the seal member or gasket 8 of the modified Shibuki, radially-extending vent structures, for the predictable result of equalizing the pressure inside and outside of the container without allowing leakage of the contents of the container (as taught by Lepore in col. 1, lines 30-35) to prevent pressure build up inside the container.
Regarding claim 17, Shibuki further discloses the sealed cavity contains a mass of insulating foam 4c (fig. 2 and paragraph 0054).
Regarding claim 18, Shibuki further discloses the upper portion 4B and the lower portion 4A and a third portion (i.e., portion of 4B that in inserted in the recess of 4A) comprising polypropylene (fig. 2 and paragraph 0059).
 Regarding the polymer being injection molded, it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process 

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Lin (US 8,215,511) and Lepore (US 3,147,876) as applied to claim 15 above, further in view of Garrett (US 5,160,769).
Regarding claim 16, Shibuki further disclose the sealed cavity containing a mass of insulating foam 4c (fig. 2 and paragraph 0054).
However, the modified Shibuki fails to disclose the insulating foam 4c being a vacuum-insulated puck.  
Garrett teaches vacuum-insulated foam being a well-known insulating material (col. 3, lines 28-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a vacuum-insulated foam as, for example, taught by the Garrett reference for insulating foam 4c of the modified Shibuki, for the predictable result obtaining the desired insulation. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Lin (US 8,215,511) and Lepore (US 3,147,876) as applied to claim 15 above, further in view of Janson (US 2005/0153637).
Regarding claim 19, the modified Shibuki fails to disclose an overmolded grip on an inner surface of the handle.  
However, Janson teaches an inner surface of a handle having an overmolded grip comprising an elastomer (paragraph 0059).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the inner surface of the handle of the modified Shibuki, an overmolded grip, for the predictable result of facilitating enhanced gripping as taught by Janson in paragraph 0059.

Claims 1, 3-4, 6-7, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Lin (US 8,215,511) further in view of Janson (US 2005/0153637), Lepore (US 3,147,876) and Palmer (US 9,027,774).
Regarding claims 1 and 10, Shibuki (figs. 1-2and paragraph 0034) discloses an insulating device comprising: 
a container 1 comprising: 
a first inner wall 3 having a first end with a threaded 7a sidewall and an opening  1b extending into an internal reservoir for receiving liquid; 

a sealed vacuum cavity S forming an insulated double wall structure between the first inner wall and the second outer wall; 
a closure 4 adapted to seal the opening 1b of the container 1, the closure comprising:
an upper portion 4A,  having a circular top surface 4B and a cylindrical surface; 
a lower portion 4b comprising: a sidewall having a threaded area adapted to be received into the threaded sidewall of the first inner wall 3 of the container 1; 
a channel extending around a lower area of the sidewall, and configured to retain a gasket 8, wherein the gasket is configured to compress against a lip structure extending from the first inner wall of the container 1 when the threaded area of the sidewall is received by the threaded sidewall of the first inner wall 3;
wherein the gasket 8 is configured to compress in a radial direction when compressed against the lip structure; and 
wherein the upper portion and the lower portion form a sealed cavity therebetween.  
Shibuki fails to disclose:
the upper portion 4A  discussed above, having a frustoconical surface spaced between the circular top surface4B and a cylindrical surface, the upper portion 4A further having a handle that is integrally-molded to the frustoconical surface at two diametrically-opposed points, the handle further comprising: 
an outer surface, at least a portion of the outer surface having a circular curvature concentric with, and having a radius equal to the cylindrical surface; 

the gasket 8 discussed above,  being removable and comprising a radially-extending vent structure;
wherein the radially-extending vent structure are configured to compress in a radial direction when compressed against the lip structure.
However, Lin teaches an upper portion of a lid 34 having a frustoconical surface spaced between a circular top surface and a cylindrical surface, the upper portion further having a handle 40 that is integrally-molded to the frustoconical surface at two diametrically-opposed points, the handle 40 further comprising an outer surface, at least a portion of the outer surface having a circular curvature concentric with, and having a radius equal to the cylindrical surface (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the lid of Shibuki, a handle attached to a frustoconical surface located between the cylindrical surface and the circular top, for the predictable result of permitting the container to hang straight down when attached to an object as taught by Lin in col. 2, lines 49-51.
Regarding the handle having an overmolded grip on its inner surface, Janson teaches an inner surface of a handle having an overmolded grip comprising an elastomer (paragraph 0059).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the inner surface of the handle of the modified 
Further, Lepore teaches a seal member 16 having a radially-extending vent structure or groove 18 configured to compress in a radial direction (fig. 2-3; col. 1, lines 30-35 and col. 2, lines 14-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the seal member or gasket 8 of the modified Shibuki, radially-extending vent structures, for the predictable result of equalizing the pressure inside and outside of the container without allowing leakage of the contents of the container (as taught by Lepore in col. 1, lines 30-35) to prevent pressure build up inside the container.
The modified Shibuki fails to disclose the gasket 8 (of Shibuki) being removable.
However, Palmer teaches a drinking cup lid having removable gasket 20 (fig. 9 and paragraph 4, line 49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the gasket 8 of the modified Shibuki removable, for the predictable result of replacement upon wear, damage or for cleaning to remove any clogged material.
Regarding claim 3, Shibuki further discloses the sealed cavity contains a mass of insulating foam 4c (fig. 2 and paragraph 0054).
Regarding claim 4, the modified Shibuki fails to disclose the handle comprising a handle opening with an area of at least 400 mm2. 
2, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, the modified Shibuki fails to disclose the opening having a diameter of at least 60 mm.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the opening of the modified Shibuki, least 60mm, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, the modified Shibuki fails to disclose the internal reservoir of the container having an inner diameter of at least 66 mm and a height of at least 122 mm.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have modified the inner diameter and the height of the modified Shibuki, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233.
Regarding claim 9, Shibuki further discloses the upper portion and the lower portion of the closure 4 comprising polypropylene (paragraph 0059).
Regarding the polymer being injection molded,  it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Regarding claim 11, Shibuki further discloses the second outer wall 1 comprising a dimple having a circular base in the center of the bottom wall of the outer wall 2 (fig. 2).
  Regarding claim 13, Shibuki further discloses the first inner wall 3 and the second outer wall 2 being stainless steel (paragraph 0042).
Regarding claim 14, Shibuki further discloses the channel being defined by a radially and axially extending flange and a shoulder portion (fig. 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Lin (US 8,215,511) further in view of Janson (US .
Regarding claim 2, Shibuki further disclose the sealed cavity containing a mass of insulating foam 4c (fig. 2 and paragraph 0054).
However, the modified Shibuki fails to disclose the insulating foam 4c being a vacuum-insulated puck.  
Garrett teaches vacuum-insulated foam being a well-known insulating material (col. 3, lines 28-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a vacuum-insulated foam as, for example, taught by the Garrett reference for insulating foam 4c of the modified Shibuki, for the predictable result obtaining the desired insulation. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Lin (US 8,215,511) further in view of Janson (US 2005/0153637) and Lepore (US 3,147,876) as applied to claim 4 above, further in view of Satomi (US 5,392,967).
Regarding claim 5, the modified Shibuki fails to disclose the gasket being c-shaped.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the gasket of the modified Shibuki, c-shaped, for the predictable result of for allowing for greater compression to ensure a tight seal.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Lin (US 8,215,511) further in view of Janson (US 2005/0153637) and Lepore (US 3,147,876) as applied to claim 7 above, further in view of Larsen (US 2012/030557).
Regarding claim 8, the modified Shibuki fails to disclose the inner diameter and height of the internal reservoir of the container are configured to receive a standard 355 ml beverage can.  
However, Larsen teaches a beverage can being received in an insulated container (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have  modified the size of the insulating device of the modified Shibuki, to receive a beverage can, for the predictable result of avoiding washing the insulating device by avoiding pouring the beverage into the device.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuki (US 2015/0232232) in view of Lin (US 8,215,511) further in view of Janson (US .
Regarding claim 12, Shibuki further discloses the first inner wall 3 and the second outer wall 2  being stainless steel (paragraph 0042) but the modified Shibuki fails to disclose the first inner wall 3 and the second outer wall 2 being titanium.  
However, Peters teaches a container made of either stainless steel or titanium (col. 3, lines 31-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the first inner wall 3 and the second outer wall 2 of the modified Shibuki, of titanium, for the predictable result of making the insulating device lighter as taught by Peters in col. 3, lines 49-54.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant's argument that none of the references discloses, teaches or suggest “a gasket comprising a radially-extending vent structure, wherein the gasket and the radially-extending vent structure are configured to compress in a radial direction when compressed against the lip structure, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, contrary to applicant’s argument, it is noted that the radially-extending vent structure 8  of Lepore compresses against the lip structure (col. 2, lines 
In response to applicant's arguments that there is no suggestion of a “gasket” in Lepore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Shibuki is the reference used for the teaching of a gasket. Lepore is used to show that at the time the invention was filed, it was well known the add vent members to sealing members.
In response to applicant’s argument that the grooves 18 of Lepore extend lengthwise along the plug 16, it is noted that the grooves have lengths, depths (i.e., radially extending) and widths and therefore extend in all 3 directions.
In response to applicant’s argument that Lepore’s plug 16 is integrally formed, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument against Lin, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735